Filed 9/9/15 P. v. Shoop CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B261643

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. PA073413)
         v.

ROYAL SHOOP,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County,
Ann I. Jones, Judge. Affirmed.


         Anthony W. Tahan, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.


                                __________________________________
       Defendant and appellant Royal Shoop filed a petition for resentencing under Penal
Code section 1170.18, subdivisions (f)-(i), commonly known as Proposition 47 (hereafter
Prop. 47). The trial court denied Shoop’s petition and he filed an appeal from the denial
order. Appointed counsel on appeal filed an opening brief pursuant to People v. Wende
(1979) 25 Cal. 3d 436 (Wende). We affirm the trial court’s order.
                                         FACTS
       In September 2012, the People filed an information charging Shoop (and others)
with one count of first degree burglary (count 1; Pen. Code, § 459), and one count of
second degree commercial burglary (count 2; Pen. Code, § 459). As to count 1, the
information alleged that Shoop entered “an inhabited dwelling, house and trailer coach
and inhabited portion of a building” occupied by the victim, and that the offense was a
serious felony within the meaning of Penal Code section 1192.7, subdivision (c), and a
violent felony within the meaning of Penal Code section 667.5, subdivision (c), “in that
another person, other than an accomplice, was present in the residence during the
commission of the offense.” As to count 2, the information alleged that Shoop entered a
Bank of America building “with the intent to commit larceny and any felony.”
       On a date not ascertainable from the record, Shoop was apparently convicted of
count 1. The trial court placed Shoop on probation; there are several documents in the
record referring to probation.
       At a probation progress hearing on November 13, 2014, about one week after the
voters of California approved Prop. 47, Shoop made an oral motion to reduce his felony
conviction in count 1 to a misdemeanor. The trial court denied the motion. The trial
court’s minute order from that hearing reads: “The defendant is not eligible to Prop 47
reduction.”
       On December 17, 2014, Shoop filed a Judicial Council standard form petition for
resentencing under Prop. 47. The petition indicated, by a check box marking, that Shoop
had been convicted of “Penal Code § 459 2nd Degree Burglary (Shoplifting).”
       On January 15, 2015, another judge heard arguments from the prosecutor and
Shoop’s public defender on Shoop’s Prop. 47 petition. During a series of exchanges, the

                                            2
court and the lawyers recognized that Shoop had been convicted of first degree
residential burglary, and there were further discussions concerning “retroactive”
application of statutes, and the “amount of loss” and the “burden” on a Prop. 47 petition.
Ultimately, the court stated that, all other issues aside, it was “left with trying to figure
out whether [Shoop was] eligible for [a reduction of his felony conviction].” The court
then commented that the “voters didn’t intend [for] people taking more than $950 in
property value to get the benefit of [Prop. 47],” and that there were “police reports” and
other materials in the case records demonstrating that the amount involved in Shoop’s
offense “vastly exceed[ed] $950.” The court concluded: “Those are my facts. I’m going
to deny the application . . . .” 1
       Shoop filed a timely notice of appeal from the denial order.
                                        DISCUSSION
       We appointed counsel to represent Shoop on appeal. Appointed counsel filed an
opening brief pursuant to Wende, supra, 25 Cal. 3d 436, requesting independent review of
the record on appeal for arguable issues. We thereafter notified Shoop by letter that he
could submit any claim, argument or issues that he wished our court to review, but he did
not do so. We have independently reviewed the record on appeal, and find that appointed
counsel has fulfilled his duty, and that no arguable issues exist. (Wende, supra, 25 Cal. 3d
436, People v. Kelly (2006) 40 Cal. 4th 106.)
                                       DISPOSITION
       The trial court’s order denying Shoop’s Prop 47 petition is affirmed.




                                                           BIGELOW, P. J.
We concur:


               RUBIN, J.                    GRIMES, J.

1
       We note that Prop. 47 does not apply to first degree residential burglary.

                                               3